AMENDMENT NO. 1 TO

THE PMI GROUP, INC.

OFFICER DEFERRED COMPENSATION PLAN

THE PMI GROUP, INC., having adopted The PMI Group, Inc. Officer Deferred
Compensation Plan (the “Plan”) effective as of July 1, 1997, hereby amends the
Plan, effective as of December 31, 2004, as follows:

1. Section 9.1 is hereby amended by striking the last sentence of the paragraph
in its entirety.

2. Section 9.4 is hereby added to the Plan to read as follows:

“9.4 Effective December 31, 2004, the Plan will be frozen. After that date, no
new Participants will be admitted into the Plan, Compensation Deferrals will be
discontinued, and no new Company Contributions will be made. Each Participant’s
Account will continue to be maintained until it is scheduled to be paid to him
or her in accordance with the provisions of the Plan, unless the Plan is
terminated at an earlier time pursuant to this Section 9.

IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized officer, has
executed this Amendment No. 1 on the date indicated below.

     
 
  THE PMI GROUP, INC.
By /s/ Victor J. Bacigalupi   
 
   
Dated: December 22, 2004
  Title: Senior Executive Vice President,
General Counsel and Secretary
 
   

